EXHIBIT Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-107306, 333-107307, 333-123701, 333-123704 and 333-150985) of our reports dated March 2, 2009, with respect to the consolidated financial statements and schedule of BioScrip, Inc. and subsidiaries, and the effectiveness of internal control over financial reporting of BioScrip, Inc., included in this Annual Report (Form 10-K) for the year ended December 31, /s/ Ernst & Young
